84 F.3d 1439
318 U.S.App.D.C. 65
In re Janet G. MULLINS (Tamposi Fee Application).
Division No. 92-9.
United States Court of Appeals,District of Columbia Circuit.
(Division for the Purpose of Appointing Independent CounselsEthics in Government Act of 1978, as Amended)May 31, 1996.

Before:  SENTELLE, Presiding Judge, BUTZNER and FAY, Senior Circuit Judges.
ORDER
PER CURIAM:


1
This matter coming to be heard and being heard before the Special Division of the Court, upon the application of Elizabeth M. Tamposi for reimbursement of attorneys' fees pursuant to section 593(f) of the Ethics in Government Act of 1978, as amended, 28 U.S.C. §§ 591-599 (1994), and it appearing to the Court for the reasons set forth more fully in the opinion filed contemporaneously herewith, that the motion is well taken, it is hereby


2
ORDERED, ADJUDGED, AND DECREED that the United States reimburse Elizabeth M. Tamposi for attorneys' fees and expenses she incurred during the investigation by Independent Counsel Joseph E. diGenova in the amount of $16,525.86, this 31st day of May, 1996.


3
Before:  SENTELLE, Presiding Judge, BUTZNER and FAY, Senior Circuit Judges.


4
Opinion for the Special Court filed PER CURIAM:

PER CURIAM:

5
Elizabeth M. Tamposi petitions this court under section 593(f) of the Ethics in Government Act of 1978, as amended, 28 U.S.C. §§ 591-599 (1994) ("the Act"), for reimbursement of attorneys' fees and expenses that she incurred during and as a result of the investigation [318 U.S.App.D.C. 66]  conducted by Independent Counsel ("IC") Joseph E. diGenova.  Tamposi seeks reimbursement in the amount of $16,552.11 for representation from December 1992 through August 1995.  After considering Tamposi's petition, we find that her request is exceedingly reasonable and that she is entitled to attorneys' fees and expenses totaling $16,525.86.

BACKGROUND

6
In the fall of 1992, during the presidential campaigns of then-Governor William J. Clinton and then-President George H.W. Bush, a rumor circulated that Clinton, while studying in England during the Vietnam War, had written a letter renouncing his United States citizenship or seeking dual citizenship for the purpose of evading the military draft.  See Final Report of the Independent Counsel in Re:  Janet G. Mullins, Nov. 30, 1995, at 1.  In response to the rumor, several news organizations filed requests with the Department of State ("State") and the Department of Justice ("DOJ") under the Freedom of Information Act, 5 U.S.C. § 552 ("FOIA"), seeking information about Clinton's citizenship and military draft status during the late 1960's and early 1970's or, more specifically, the alleged renunciation letter.  Also, Congressman Gerald Solomon filed a request with State's Legislative Affairs Office seeking information on requests for dual citizenship.  Id.  Around the same time, the existence of the FOIA requests came to the attention of the Bush White House staff, including Janet G. Mullins, who served as Assistant for Political Affairs to Bush and who had previously worked at State.  On September 16, 1992, Bush's Chief of Staff, James A. Baker, III, discussed the requests and State's procedure for expediting such requests with Mullins and Margaret Tutwiler, Assistant to the President for Communications.  Id. at 2.


7
In response to the FOIA requests, on September 30, 1992, Elizabeth M. Tamposi, the Assistant Secretary of State for Consular Affairs, directed that a search be made for passport records pertaining to Clinton.  State employees conducting the search first reviewed a computerized index of passport applications and then, at Tamposi's request, a team of three senior Consular Affairs officials went to the Washington National Records Center to conduct a manual search of passport records.  While the search was in progress, Tamposi tried to contact Tutwiler at the White House but was only able to leave a message for Tutwiler, who was meeting with Mullins at the time.  Tutwiler did not return Tamposi's call.  Id.  Tamposi also called Steven K. Berry, Assistant Secretary of State for Legislative Affairs, to determine what he knew about the FOIA requests, and she informed him that a search was underway.  Berry then contacted Mullins at the White House and told her about the search, and she, in turn, told Tutwiler, who urged Mullins to notify Baker.  Id. at 2-3.


8
The searchers located Clinton's passport file, which was askew in its storage box, but they did not find the rumored renunciation letter.  They removed Clinton's file from the records center and took it to Tamposi at her home that evening.  She and the searchers thought that Clinton's 1976 passport application had a suspicious tear in the upper left corner that suggested a document attached to the application had been removed.  Tamposi contacted Berry that night to tell him that no renunciation letter had been found, and she relayed her suspicions about possible tampering with the file.  Id. at 3.


9
The next day, the searchers renewed their search at the records center and then returned to State and prepared a memorandum with Tamposi that detailed the search results, including their concerns about possible tampering with the file.  That evening, Tamposi contacted State's Inspector General Sherman Funk, showed him the 1976 application, and turned the tampering issue over to him.  Funk then contacted the Federal Bureau of Investigation ("FBI") to handle the tampering concerns, due to the FBI's forensic capabilities.  Id. at 3-4.


10
On October 2, Baker warned Mullins not to have anything to do with the records search at State, and Mullins replied that while she had discussed the matter with Berry, neither she nor anyone else at the White House bore any responsibility for the search.  Mullins subsequently contacted Berry to convey Baker's comments and also asked Berry to relay [318 U.S.App.D.C. 67] a message to Tamposi from Tutwiler to the effect that while Tutwiler did not want to be rude, she would not be returning Tamposi's call.  Berry conveyed the message to Tamposi, but added his own editorial comment that Tutwiler appreciated all Tamposi was doing.  Id. at 4-5.


11
Shortly thereafter, Newsweek magazine published a story about the search of Clinton's passport files and the possible tampering.  When, on October 9, the FBI announced that it found no evidence of tampering, the media then began to focus on why the passport files search had been undertaken in the first place.  These inquiries revealed, among other things, that the FOIA requests had been improperly expedited by State, that the search team included political appointees, and that the Operations Center at State had monitored phone calls related to the passport search.  Based on these revelations, Funk began an investigation of the passport files search, through which he became aware of the connection between Mullins and Berry.  Based on the apparent discrepancy in the investigators' reports of Mullins' interviews and the contact between Mullins and Berry, Funk concluded that Mullins may have made false statements to the investigators and referred the case to DOJ for further action.  Id. at 4-6.


12
On December 10, DOJ Criminal Division recommended to Attorney General William Barr that he seek appointment of an independent counsel and, on December 11, Barr asked this court to do so.  On December 14, one day before the Independent Counsel Act then in effect expired, we appointed Joseph E. diGenova Independent Counsel with authority to investigate and prosecute violations of federal criminal law in connection with the search of Clinton's passport files.  Id. at 6-7.   IC diGenova's investigation began in December 1992 and ended in November 1995, with the release of his Final Report.  In the Final Report, IC diGenova stated that he found no evidence warranting the criminal prosecution of anyone for their conduct in connection with the passport files search, the disclosure of information from the files, or State's investigation of the search.  Id. at 377.   Regarding Tamposi specifically, he stated that no prosecution was warranted under the Privacy Act, 5 U.S.C. § 552a, or the conspiracy statute, 18 U.S.C. § 371, because there was no conclusive evidence that Tamposi improperly disclosed information from Clinton's passport files or that she joined with others to commit any criminal act.  Id. at 415-19.


13
Pursuant to the Act, this court, as directed by section 593(f)(2), forwarded a copy of Tamposi's fee petition to the Attorney General and the IC and requested that they file written evaluations of the petition.  The court expresses its appreciation to the Attorney General and the IC for submitting these evaluations, which we have given due consideration in arriving at the decision announced herein.

ANALYSIS

14
Tamposi is entitled to attorneys' fees under the Act if she satisfies section 593(f)(1), which allows the "subject of an investigation conducted by an independent counsel," "if no indictment is brought against such individual pursuant to that investigation," to request reimbursement for "those reasonable attorneys fees incurred by that individual during that investigation which would not have been incurred but for the requirements of [the Act]."  28 U.S.C. § 593(f)(1).  As this court has previously held, a successful petitioner must thus demonstrate that:


15
(1) he is a "subject" of such investigation;


16
(2) the fees were incurred "during" the investigation;


17
(3) the fees would not have been incurred "but for" the requirements of the Act;  and


18
(4) the fees are "reasonable."


19
In re North (Cave Fee Application), 57 F.3d 1117, 1119 (D.C.Cir.1995) (per curiam).  We will address each of these requirements in turn.

A. "Subject" Status

20
Tamposi, who was not indicted, argues that based on IC diGenova's investigation [318 U.S.App.D.C. 68]  of her conduct to determine whether she violated the Privacy Act or took part in an illegal conspiracy, she clearly qualifies as a subject under the Act.  Neither the IC nor DOJ disputes her subject status.  Because IC diGenova clearly focused on Tamposi's possible criminal culpability in connection with the passport files search and the events surrounding it, we conclude Tamposi's conduct was within the scope of the IC's investigation and that she knew her "conduct was within that scope in such a fashion that 'the [i]ndependent [c]ounsel might reasonably be expected to point the finger of accusation' at [her]."  In re North (Shultz Fee Application), 8 F.3d 847, 850 (D.C.Cir.1993) (per curiam) (quoting In re North (Dutton Fee Application), 11 F.3d 1075, 1078 (D.C.Cir.1993) (per curiam)).  Accordingly, she qualifies as a subject under the Act.  Furthermore, there is no indication that her status changed prior to IC diGenova filing the Final Report.

B. Fees Incurred "During" the Investigation

21
Tamposi seeks fees for representation from December 23, 1992, to August 3, 1995.  The court has identified the maximum time for which fees can be sought as spanning from when an IC begins an investigation of an individual through to the deadline for filing comments to the final report.  See, e.g., In re Olson, 884 F.2d 1415, 1420-22 (D.C.Cir.1989) (per curiam).  The relevant time period in this case is from December 14, 1992, when IC diGenova was appointed, to the August 4, 1995, deadline for filing comments to the Final Report.  Accordingly, we conclude the fees were incurred "during" the investigation.


22
C. Fees Not Incurred "But For" the Requirements of the Act


23
In In re Nofziger, 925 F.2d 428 (D.C.Cir.1991) (per curiam), the court identified three circumstances under which the "but for" requirement of the Act was satisfied:


24
First, the court has awarded fees in cases in which the subject is prejudiced by the Department of Justice's failure to comply with the substantial protective features of the Act....


25
Second, fees have been awarded because independent counsel's investigation constituted a substantial duplication of prior investigations....


26
Third, the court has awarded fees in two cases in which if the requirements of the Act, restricting the Attorney General's preliminary investigation, did not exist, ... the case could have been disposed of at an early stage of the investigation, without seeking appointment of independent counsel.


27
Id. at 438 (citations omitted).  Tamposi asserts that the Act's restrictions hampered the Attorney General's investigation and, had Attorney General Barr conducted a routine review of the Inspector General's referral unrestrained by the Act's limitations, he would not have requested the appointment of an independent counsel.  The IC and DOJ do not dispute that the fees would not have been incurred "but for" the requirements of the Act.  As we concluded in In re Mullins (Mullins Fee Application), 84 F.3d 459, 465 (D.C.Cir.1996) (per curiam), the circumstances surrounding the referral to DOJ by State and the Attorney General's limited investigative period satisfy the "but for" requirement of the Act.

D. Fees are "Reasonable" under the Act

28
As we have often observed, the fee petitioner bears the burden of establishing all elements of her entitlement.  See, e.g., Shultz, 8 F.3d at 850.   Tamposi must therefore demonstrate that her attorneys charged a reasonable rate and that the time they expended on her representation was reasonable.  See In re North (Gardner Fee Application), 30 F.3d 143, 146 (D.C.Cir.1994) (per curiam).  Based on the affidavits and other exhibits submitted by Tamposi, we conclude that the hourly rates charged by her attorneys ($165-$300) comport with prevailing community standards and are within the realm of reasonableness.  Id.  We also conclude that she has provided adequate descriptions and documentation of the work performed.  See National Ass'n of Concerned Veterans v. Secretary of Defense, 675 F.2d 1319, 1327 (D.C.Cir.1982) (per curiam)[318 U.S.App.D.C. 69] (holding that a fee application must contain "sufficiently detailed information about the hours logged and the work done").  Accordingly, we will award the $15,611.25 in attorneys' fees requested by Tamposi, all of which we find reasonable and reimbursable.  Tamposi also seeks $940.86 in expenses for long distance phone calls, postage, duplicating, messenger service, facsimiles, word processing, shipping, and computerized research incurred in connection with her representation during the investigation.  We find all of these charges reasonable except for the $26.25 charge for word processing, which is an overhead cost not separately reimbursable under the Act.  Mullins, 84 F.3d at 469-70.   Accordingly, we will allow the remaining $914.61 in expenses.

CONCLUSION

29
Based on the foregoing analysis, we will grant Tamposi's petition and award $15,611.25 for attorneys' fees and $914.61 for expenses, making a total award of $16,525.86.


30
Judgment accordingly.